G. PATRICK CIVILLE
CIVILLE & TANG, PLLC
330 HERNAN CORTEZ AVENUE, SUITE 200
HAGÅTÑA, GUAM 96910
TELEPHONE: (671) 472-8868/69
FACSIMILE: (671) 477-2511
EMAIL: pciville@civilletang.com


Attorneys for Boy Scouts of America,
Boy Scouts of America Aloha Council Chamorro District



                  IN THE UNITED STATES DISTRICT COURT OF GUAM
                              BANRUPTCY DIVISION

In Re:                                              BANKRUPTCY CASE NO. 19-00010

         ARCHBISHOP OF AGAÑA,

         a Corporation Sole,                        APPLICATION FOR ADMISSION PRO
                                                    HAC VICE
                       Debtor.


         Boy Scouts of America and Boy Scouts of America Aloha Council Chamorro District

(“BSA”) hereby apply to the Court for Attorney William A. Evanoff to be admitted pro hac vice

to practice before this Court in the above-captioned matter.

         This Application is made pursuant to GR 17.1(d) and (e) of the Local Rules of the

District Court of Guam, the Declaration of William A. Evanoff filed herewith, and the Consent

of Local Counsel, G. Patrick Civille of the law firm of Civille & Tang, PLLC, filed herewith.

         Pursuant to 17.1(d)(3) of the Local Rules, this Application is accompanied by payment of

$250.00 payable to the District Court of Guam.

         Respectfully submitted this 16th day of January, 2019.

                                              CIVILLE & TANG, PLLC

                                              By:    /s/ G. Patrick Civille
                                                     G. PATRICK CIVILLE
                                                     Attorneys for Boy Scouts of America, Boy
                                                     Scouts of America Aloha Council Chamorro
                                                     District



                Case 19-00010 Document 32 Filed 01/16/19 Page 1 of 1
